 



Exhibit 10.1
New language added by the Plan Amendments is underlined.
THE CORPORATE EXECUTIVE BOARD COMPANY
2004 STOCK INCENTIVE PLAN
(as amended July 18, 2005)
1. Purpose
     The purpose of The Corporate Executive Board Company 2004 Stock Incentive
Plan (the “Plan”) is to advance the interests of The Corporate Executive Board
Company (the “Company”) by stimulating the efforts of employees, officers and,
to the extent provided by Section 5(d) and Section 5(e), non-employee directors
and other service providers, in each case who are selected to be participants,
by heightening the desire of such persons to continue in working toward and
contributing to the success and progress of the Company. The Plan supersedes the
Company’s 1999 Stock Option Plan, 2001 Stock Option Plan and 2002 Non-Executive
Stock Incentive Plan with respect to future awards, and provides for the grant
of Incentive and Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Deferred Stock Units, any of which
may be performance-based, and for Incentive Bonuses, which may be paid in cash
or stock or a combination thereof, as determined by the Administrator.
2. Definitions
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Administrator” means the Administrator of the Plan in accordance with
Section 18.
     (b) “Award” means an Incentive Stock Option, Non-Qualified Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Deferred
Stock Unit or Incentive Bonus granted to a Participant pursuant to the
provisions of the Plan, any of which the Administrator may structure to qualify
in whole or in part as a Performance Award.
     (c) “Award Agreement” means a written agreement or other instrument as may
be approved from time to time by the Administrator implementing the grant of
each Award. An Agreement may be in the form of an agreement to be executed by
both the Participant and the Company (or an authorized representative of the
Company) or certificates, notices or similar instruments as approved by the
Administrator.
     (d) “Board of Directors” or “Board” means the Board of Directors of the
Company.
     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.
     (f) “Common Stock” means the Company’s common stock, par value $.01,
subject to adjustment as provided in Section 12.
     (g) “Company” means The Corporate Executive Board Company, a Delaware
corporation.
     (h) “Deferred Stock Unit” or “DSU” means an Award granted pursuant to
Section 9 representing the unfunded and unsecured right to receive Common Stock
or cash or a combination thereof, as determined by the Administrator, at the end
of a specified deferral period.
     (i) “Incentive Bonus” means a bonus opportunity awarded under Section 10
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such performance criteria as are specified in the Award
Agreement.
     (j) “Incentive Stock Option” or “ISO” means a stock option that is intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code.
     (k) “Nonemployee Director” means each person who is, or is elected to be, a
member of the Board of Directors and who is not an employee of the Company or
any Subsidiary.
     (l) “Option” means an ISO and/or a NQSO granted pursuant to Section 6 of
the Plan.
     (m) “Participant” means any individual described in Section 3 to whom
Awards have been granted from time to time by the Administrator and any
authorized transferee of such individual.
     (n) “Performance Award” means an Award, the grant, issuance, retention,
vesting or settlement of which is subject to

 



--------------------------------------------------------------------------------



 



satisfaction of one or more Qualifying Performance Criteria established pursuant
to Section 13.
     (o) “Plan” means The Corporate Executive Board Company 2004 Stock Incentive
Plan as set forth herein and as amended from time to time.
     (p) “Prior Plans” mean The Corporate Executive Board Company 1999 Stock
Option Plan, The Corporate Executive Board Company 2001 Stock Option Plan and
The Corporate Executive Board Company 2002 Non-Executive Stock Incentive Plan.
     (q) “Qualifying Performance Criteria” has the meaning set forth in
Section 13(b).
     (r) “Restricted Stock” means shares of Common Stock granted pursuant to
Section 8 of the Plan.
     (s) “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 8 pursuant to which shares of Common Stock may be issued in
the future.
     (t) “Retirement” has the meaning specified by the Administrator in the
terms of an Award Agreement or, in the absence of any such term, shall mean,
with respect to Participants other than Nonemployee Directors, retirement from
active employment with the Company and its Subsidiaries (i) at or after age 55
and with the approval of the Administrator or (ii) at or after age 65. The
determination of the Administrator as to an individual’s Retirement shall be
conclusive on all parties.
     (u) “Stock Appreciation Right” means a right granted pursuant to Section 7
of the Plan that entitles the Participant to receive, in cash or shares of
Common Stock or a combination thereof, as determined by the Administrator, value
equal to or otherwise based on the excess of (i) the market price of a specified
number of shares of Common Stock at the time of exercise over (ii) the exercise
price of the right, as established by the Administrator on the date of grant.
     (v) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain, and if
specifically determined by the Administrator in the context other than with
respect to Incentive Stock Options, may include an entity in which the Company
has a significant ownership interest or that is directly or indirectly
controlled by the Company.
     (w) “Termination of employment” means ceasing to serve as a full-time
employee of the Company and its Subsidiaries or, with respect to a Nonemployee
Director or service provider, ceasing to serve as such for the Company, except
that (i) subject to Section 6(c), an approved leave of absence or approved
employment on a less than full-time basis may constitute employment as
determined by the Administrator, (ii) the Administrator may determine that a
transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a “termination of employment,”
(iii) service as a member of the Board of Directors shall constitute continued
employment with respect to Awards granted to a Participant while he or she
served as an employee and (iv) service as an employee of the Company or a
Subsidiary shall constitute continued employment with respect to Awards granted
to a Participant while he or she served as a member of the Board of Directors.
The Administrator shall determine whether any corporate transaction, such as a
sale or spin-off of a division or subsidiary that employs a Participant, shall
be deemed to result in a termination of employment with the Company and its
Subsidiaries for purposes of any affected Participant’s Options, and the
Administrator’s decision shall be final and binding.
     (x) “Total and Permanent Disablement” has the meaning specified by the
Administrator in the terms of an Award Agreement or, in the absence of any such
term or in the case of an Option intending to qualify as an ISO, the inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months. The determination of the Administrator as to an
individual’s Total and Permanent Disablement shall be conclusive on all parties.
3. Eligibility
     Any person who is a current or prospective officer or employee (including
any director who is also an employee, in his or her capacity as such) of the
Company or of any Subsidiary shall be eligible for selection by the
Administrator for the grant of Awards hereunder. To the extent provided by
Section 5(e), any Nonemployee Director shall be eligible for selection by the
Administrator for the grant of Awards hereunder. In addition, to the extent
provided by Section 5(d), any service provider who has been retained to provide
consulting, advisory or other services to the Company or to any Subsidiary shall
be eligible for selection by the Administrator for the grant of Awards
hereunder. Options intending to qualify as ISOs may only be granted to employees
of the Company or any Subsidiary within the meaning of the Code, as selected by
the Administrator. For purposes of this Plan, the Chairman of the Board’s status
as an employee shall be determined by the Administrator.

 



--------------------------------------------------------------------------------



 



4. Effective Date and Termination of Plan
     This Plan was adopted by the Board of Directors of the Company as of
June 11, 2004, and originally became effective (the “Effective Date”) when it
was approved by the Company’s stockholders on July 28, 2004. This amendment and
restatement of the Plan was adopted by the Board of Directors of the Company as
of July 18, 2005, and will become effective when it is approved by the Company’s
stockholders. The Plan shall remain available for the grant of Awards until the
tenth (10th) anniversary of the Effective Date. Notwithstanding the foregoing,
the Plan may be terminated at such earlier time as the Board of Directors may
determine. Termination of the Plan will not affect the rights and obligations of
the Participants and the Company arising under Awards theretofore granted and
then in effect.
5. Shares Subject to the Plan and to Awards
     (a) Aggregate Limits. The aggregate number of shares of Common Stock
issuable pursuant to all Awards shall not exceed 4,000,000, plus any shares
subject to outstanding awards under the Prior Plans as of June 11, 2004 that on
or after such date cease for any reason to be subject to such awards (other than
by reason of exercise or settlement of the awards to the extent they are
exercised for or settled in vested and nonforfeitable shares), up to an
aggregate maximum of 9,400,000 shares. Any shares of Common Stock granted as
Options or Stock Appreciation Rights shall be counted against this limit as one
(1) share for every one (1) share granted. Any shares of Common Stock granted as
Awards other than Options or Stock Appreciation Rights shall be counted against
this limit as two and one-half (2.5) shares for every one (1) share granted. The
aggregate number of shares of Common Stock available for grant under this Plan
and the number of shares of Common Stock subject to outstanding Awards shall be
subject to adjustment as provided in Section 12. The shares of Common Stock
issued pursuant to Awards granted under this Plan may be shares that are
authorized and unissued or shares that were reacquired by the Company, including
shares purchased in the open market.
     (b) Issuance of Shares. For purposes of Section 5(a), the aggregate number
of shares of Common Stock issued under this Plan at any time shall equal only
the number of shares actually issued upon exercise or settlement of an Award and
shall not include shares subject to Awards that have been canceled, expired or
forfeited. Notwithstanding the foregoing, Shares subject to an Award under the
Plan may not again be made available for issuance under Awards if such shares
are: (i) shares that were subject to a stock-settled Stock Appreciation Right or
Stock Option and that were not issued upon the net settlement or net exercise of
such Stock Appreciation Right or Stock Option, or (ii) shares delivered to or
retained by the Company to pay the exercise price or withholding taxes related
to an Award.
     (c) Tax Code Limits. The aggregate number of shares of Common Stock subject
to Options and Stock Appreciation Rights granted under this Plan during any
calendar year to any one Participant shall not exceed 500,000, and the aggregate
number of shares of Common Stock issued or issuable under all Awards granted
under this Plan other than Options or Stock Appreciation Rights during any
calendar year to any one Participant shall not exceed 200,000, which numbers
shall be calculated and adjusted pursuant to Section 12 only to the extent that
such calculation or adjustment will not affect the status of any Award intended
to qualify as “performance based compensation” under Code Section 162(m). The
aggregate number of shares of Common Stock that may be issued pursuant to the
exercise of ISOs granted under this Plan shall not exceed 4,000,000, which
number shall be calculated and adjusted pursuant to Section 12 only to the
extent that such calculation or adjustment will not affect the status of any
option intended to qualify as an ISO under Code Section 422. The maximum amount
payable pursuant to that portion of an Incentive Bonus granted under this Plan
for any calendar year to any Participant that is intended to satisfy the
requirements for “performance based compensation” under Code Section 162(m)
shall not exceed four million dollars ($4,000,000).
     (d) Awards to Service Providers. The aggregate number of shares of Common
Stock issued under this Plan pursuant to all Awards granted to service providers
shall not exceed 100,000.
     (e) Director Awards. The aggregate number of shares of Common Stock subject
to Options and Stock Appreciation Rights granted under this Plan during any
calendar year to any one Nonemployee Director shall not exceed 30,000, and the
aggregate number of shares of Common Stock issued or issuable under all Awards
granted under this Plan other than Options or Stock Appreciation Rights during
any calendar year to any one Nonemployee Director shall not exceed 12,000;
provided, however, that in the calendar year in which a Nonemployee Director
first joins the Board of Directors, the maximum number of shares subject to
Awards granted to the Participant may be up to two hundred percent (200%) of the
number of shares set forth in the foregoing limits.
6. Options
     (a) Option Awards. Options may be granted at any time and from time to time
prior to the termination of the Plan, to Participants selected by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any shares of stock subject to Option hereunder until said shares
have been issued. Each Option shall be evidenced by an Award Agreement. Options
granted pursuant to the Plan need not be identical but each Option must contain
and be subject to the terms and conditions set forth below.
     (b) Price. The purchase price under each Option shall be established by the
Administrator, provided that in no event will the purchase price be less than
the market price of the Common Stock on the date of grant, except for Options
that the Participant pays for or as to which the Participant foregoes other
compensation equal in value to the amount of such discount. The purchase price
of any Option may be paid in Common Stock, cash or a combination thereof, as
determined by the Administrator, including an irrevocable

 



--------------------------------------------------------------------------------



 



commitment by a broker to pay over such amount from a sale of the shares
issuable under an Option, the delivery of previously owned Common Stock and
withholding of Common Stock deliverable upon exercise.
     (c) No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 12) the exercise price of an Option may
not be reduced without stockholder approval (including canceling previously
awarded Options and regranting them with a lower exercise price).
     (d) Duration and Exercise or Termination of Option. The Administrator shall
have the right to make the timing of the ability to exercise any Option subject
to continued employment, the passage of time and/or such performance
requirements as deemed appropriate by the Administrator, provided that in no
event shall any Option become exercisable sooner than one (1) year after the
date of grant except in the event of the Participant’s death or Total and
Permanent Disablement or a change of control (as defined in the applicable Award
Agreement). Unless the Administrator provides otherwise Options shall become
exercisable 25 percent per year beginning one (1) year after the date of the
grant. Unless provided otherwise in the applicable Award Agreement, the vesting
period and/or exercisability of an Option shall be adjusted by the Administrator
during or to reflect the effects of any period during which the Participant is
on an approved leave of absence or is employed on a less than full-time basis.
Each Option shall expire within a period of not more than seven (7) years from
the date of grant.
     (e) Termination of Employment: Unless an Option earlier expires upon the
expiration date established pursuant to Section 6(d), upon the termination of
the Participant’s employment, his or her rights to exercise an Option then held
shall be only as follows, unless the Administrator specifies otherwise:
     (1) Death. Upon the death of a Participant while in the employ of the
Company or any Subsidiary or while serving as a member of the Board of
Directors, all of the Participant’s Options then held shall be exercisable by
his or her estate, heir or beneficiary at any time during the twelve (12) months
next succeeding the date of death. Any and all of the deceased Participant’s
Options that are not exercised during the twelve (12) months next succeeding the
date of death shall terminate as of the end of such twelve (12) month period.
     If a Participant should die within thirty (30) days of his or her
termination of employment with the Company and its Subsidiaries, an Option shall
be exercisable by his or her estate, heir or beneficiary at any time during the
twelve (12) months succeeding the date of termination, but only to the extent of
the number of shares as to which such Option was exercisable as of the date of
such termination. Any and all of the deceased Participant’s Options that are not
exercised during the twelve (12) months succeeding the date of termination shall
terminate as of the end of such twelve (12) month period. A Participant’s estate
shall mean his or her legal representative or other person who so acquires the
right to exercise the Option by bequest or inheritance or by reason of the death
of the Participant.
     (2) Total and Permanent Disablement. Upon termination of employment as a
result of the Total and Permanent Disablement of any Participant, all of the
Participant’s Options then held shall be exercisable for a period of twelve
(12) months after termination. Any and all Options that are not exercised during
the twelve (12) months succeeding the date of termination shall terminate as of
the end of such twelve (12) month period.
     (3) Retirement. Upon Retirement of a Participant, the Participant’s Options
then held shall be exercisable for a period of twelve (12) months after
Retirement. The number of shares with respect to which the Options shall be
exercisable shall equal the total number of shares that were exercisable under
the Participant’s Option on the date of his or her Retirement. Any and all
Options that are unexercised during the twelve (12) months succeeding the date
of termination shall terminate as of the end of such twelve (12) month period.
     (4) Other Reasons. Upon the date of a termination of a Participant’s
employment for any reason other than those stated above in Sections 6(e)(1),
(e)(2) and (e)(3) or as described in Section 15, (A) any Option that is
unexercisable as of such termination date shall remain unexercisable and shall
terminate as of such date, and (B) any Option that is exercisable as of such
termination date shall expire the earlier of (i) ninety (90) days following such
date or (ii) the expiration date of such Option.
     (f) Incentive Stock Options. Notwithstanding anything to the contrary in
this Section 6, in the case of the grant of an Option intending to qualify as an
ISO: (i) if the Participant owns stock possessing more than 10 percent of the
combined voting power of all classes of stock of the Company (a “10%
Shareholder”), the purchase price of such Option must be at least 110 percent of
the fair market value of the Common Stock on the date of grant and the Option
must expire within a period of not more than five (5) years from the date of
grant, (ii) termination of employment will occur when the person to whom an
Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, options designated as ISOs shall not be eligible for treatment under
the Code as ISOs to the extent that either (iii) the aggregate fair market value
of shares of Common Stock (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
and (iv) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of employment (or such other period of time
provided in Section 422 of the Code).

 



--------------------------------------------------------------------------------



 



     (g) Other Terms and Conditions: Options may also contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Administrator shall deem appropriate.
7. Stock Appreciation Rights
     Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Option may be granted at the same time such Option is granted or at any
time thereafter before exercise or expiration of such Option. All Stock
Appreciation Rights under the Plan shall be granted subject to the same terms
and conditions applicable to Options as set forth in Section 6; provided,
however, that Stock Appreciation Rights granted in tandem with a previously
granted Option shall have the terms and conditions of such Option. Subject to
the provisions of Section 6, the Administrator may impose such other conditions
or restrictions on any Stock Appreciation Right as it shall deem appropriate.
Stock Appreciation Rights may be settled in shares of Common Stock, cash or
combination thereof, as determined by the Administrator. Other than in
connection with a change in the Company’s capitalization (as described in
Section 12) the exercise price of a Stock Appreciation Rights may not be reduced
without stockholder approval (including canceling previously awarded Stock
Appreciation Rights and regranting them with a lower exercise price).
8. Restricted Stock and Restricted Stock Units
     (a) Restricted Stock and Restricted Stock Unit Awards. Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants selected by the Administrator.
Restricted Stock is an award or issuance of shares of Common Stock the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems appropriate.
Restricted Stock Units are Awards denominated in units of Common Stock under
which the issuance of shares of Common Stock is subject to such conditions
(including continued employment or performance conditions) and terms as the
Administrator deems appropriate. Each grant of Restricted Stock and Restricted
Stock Units shall be evidenced by an Award Agreement. Unless determined
otherwise by the Administrator, each Restricted Stock Unit will be equal to one
share of Common Stock and will entitle a Participant to either shares of Common
Stock or an amount of cash determined with reference to the value of shares of
Common Stock. To the extent determined by the Administrator, Restricted Stock
and Restricted Stock Units may be satisfied or settled in Common Stock, cash or
a combination thereof. Restricted Stock and Restricted Stock Units granted
pursuant to the Plan need not be identical but each grant of Restricted Stock
and Restricted Stock Units must contain and be subject to the terms and
conditions set forth below.
     (b) Contents of Agreement. Each Award Agreement shall contain provisions
regarding (i) the number of shares of Common Stock or Restricted Stock Units
subject to such Award or a formula for determining such number, (ii) the
purchase price of the shares, if any, and the means of payment, (iii) the
performance criteria, if any, and level of achievement versus these criteria
that shall determine the number of shares or units granted, issued, retainable
and/or vested, (iv) such terms and conditions on the grant, issuance, vesting
and/or forfeiture of the shares or units as may be determined from time to time
by the Administrator, (v) restrictions on the transferability of the shares or
units and (vi) such further terms and conditions in each case not inconsistent
with this Plan as may be determined from time to time by the Administrator.
Shares of Common Stock issued under a Restricted Stock Award may be issued in
the name of the Participant and held by the Participant or held by the Company,
in each case as the Administrator may provide.
     (c) Sales Price. Subject to the requirements of applicable law, the
Administrator shall determine the price, if any, at which Awards of Restricted
Stock or Restricted Stock Units, or shares of Common Stock issuable under
Restricted Stock Unit Awards, shall be sold or awarded to a Participant, which
may vary from time to time and among Participants and which may be below the
market price of such shares at the date of grant.
     (d) Vesting. The grant, issuance, retention, vesting and/or settlement of
shares of Restricted Stock and Restricted Stock Units shall occur at such time
and in such installments as determined by the Administrator or under criteria
established by the Administrator. The Administrator shall have the right to make
the timing of the grant and/or the issuance, ability to retain, vesting and/or
settlement of shares of Restricted Stock and under Restricted Stock Units
subject to continued employment, passage of time and/or such performance
criteria as deemed appropriate by the Administrator; provided that in no event
shall the grant, issuance, retention, vesting and/or settlement of shares under
Restricted Stock or Restricted Stock Unit Awards that is based on performance
criteria and level of achievement versus such criteria be subject to a
performance period of less than one year and no condition that is based upon
continued employment or the passage of time shall provide for vesting or
settlement in full of a Restricted Stock or Stock Unit Award over a period of
less than three years from the date the Award is made, other than as a result of
or upon the death, disability or retirement of the Participant, in each case as
specified in the agreement evidencing such Award. Notwithstanding anything to
the contrary herein, the performance criteria for any Restricted Stock or
Restricted Stock Unit that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Administrator and specified at the time the Restricted Stock or Restricted Stock
Unit is granted.
     (e) Discretionary Adjustments and Limits. Subject to the limits imposed
under Code Section 162(m) for Awards that are intended to qualify as
“performance based compensation,” notwithstanding the satisfaction of any
performance goals, the number of shares of

 



--------------------------------------------------------------------------------



 



Common Stock granted, issued, retainable and/or vested under an Award of
Restricted Stock or Restricted Stock Units on account of either financial
performance or personal performance evaluations may be reduced by the
Administrator on the basis of such further considerations as the Administrator
shall determine.
     (f) Voting Rights. Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to shares of
Common Stock underlying Restricted Stock Units unless and until such shares are
reflected as issued and outstanding shares on the Company’s stock ledger.
     (g) Dividends and Distributions. Participants in whose name Restricted
Stock is granted shall be entitled to receive all dividends and other
distributions paid with respect to those shares, unless determined otherwise by
the Administrator. Any such dividends or distributions will be subject to the
same restrictions on transferability as the Restricted Stock with respect to
which they were distributed. Shares underlying Restricted Stock Units shall be
entitled to dividends or dividend equivalents only to the extent provided by the
Administrator.
9. Deferred Stock Units
     The Administrator may establish rules for the deferred delivery of Common
Stock upon exercise of an Option or Stock Appreciation Right and upon
settlement, vesting or other events with respect to Restricted Stock or
Restricted Stock Units, or in payment or satisfaction of an Incentive Bonus or
of any other compensation arrangement maintained by the Company or a Subsidiary,
in each case with the deferral evidenced by use of “Stock Units” equal in number
to the number of shares of Common Stock whose delivery is so deferred or to the
value of the amount being so deferred. A “Stock Unit” is a bookkeeping entry
representing an amount equivalent to the fair market value of one share of
Common Stock. Unless the Administrator specifies otherwise, Stock Units
represent an unfunded and unsecured obligation of the Company. Settlement of
Stock Units upon expiration of the deferral period shall be made in Common
Stock, cash or a combination thereof, as determined by the Administrator. The
amount of Common Stock, or other settlement medium, to be so distributed may be
increased by dividend equivalents. Unless determined otherwise by the
Administrator, during the deferral period a Participant will not have any rights
as a stockholder of the Company, including, without limitation, voting rights
and the right to receive dividends or distributions. Until a Stock Unit is so
settled, the number of shares of Common Stock represented by a Stock Unit shall
be subject to adjustment pursuant to Section 12. Any Stock Units that are
settled after the holder’s death shall be distributed to the holder’s designated
beneficiary(ies) or, if none was designated, the holder’s estate.
10. Incentive Bonuses
     (a) General. Each Incentive Bonus Award will confer upon the Participant
the opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one year.
     (b) Incentive Bonus Document. Each Award Agreement evidencing an Incentive
Bonus shall contain provisions regarding (i) the target and maximum amount
payable to the Participant as an Incentive Bonus, (ii) the performance criteria
and level of achievement versus these criteria that shall determine the amount
of such payment, (iii) the term of the performance period as to which
performance shall be measured for determining the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Incentive Bonus prior to actual payment,
(vi) forfeiture provisions and (vii) such further terms and conditions, in each
case not inconsistent with this Plan as may be determined from time to time by
the Administrator.
     (c) Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance evaluations. The
Administrator may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Code Section 162(m). Notwithstanding anything to the contrary herein, the
performance criteria for any portion of an Incentive Bonus that is intended by
the Administrator to satisfy the requirements for “performance-based
compensation” under Code Section 162(m) shall be a measure based on one or more
Qualifying Performance Criteria (as defined in Section 13(b)) selected by the
Administrator and specified at the time the Incentive Bonus is granted. The
Administrator shall certify the extent to which any Qualifying Performance
Criteria has been satisfied, and the amount payable as a result thereof, prior
to payment of any Incentive Bonus that is intended to satisfy the requirements
for “performance-based compensation” under Code Section 162(m).
     (d) Timing and Form of Payment. The Administrator shall determine the
timing of payment of any Incentive Bonus. Payment of the amount due under an
Incentive Bonus may be made in cash or in shares of Common Stock, as determined
by the Administrator. The Administrator may provide for or, subject to such
terms and conditions as the Administrator may specify, may permit a Participant
to elect for the payment of any Incentive Bonus to be deferred to a specified
date or event.
     (e) Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus on account of either
financial performance or personal performance evaluations may be reduced by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

 



--------------------------------------------------------------------------------



 



11. Conditions and Restrictions Upon Securities Subject to Awards
     The Administrator may provide that the shares of Common Stock issued upon
exercise of an Option or Stock Appreciation Right or otherwise subject to or
issued under an Award shall be subject to such further agreements, restrictions,
conditions or limitations as the Administrator in its discretion may specify
prior to the exercise of such Option or Stock Appreciation Right or the grant,
vesting or settlement of such Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the shares issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Award.
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Award, including
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and holders of other Company equity
compensation arrangements, and (iii) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.
12. Adjustment of and Changes in the Stock
     In the event that the number of shares of Common Stock of the Company shall
be increased or decreased through a reorganization, reclassification,
combination of shares, stock split, reverse stock split, spin-off, dividend
(other than regular, quarterly cash dividends), or otherwise, then each share of
Common Stock of the Company which has been authorized for issuance under the
Plan, whether such share is then currently subject to or may become subject to
an Award under the Plan, as well as the per share limits set forth in Section 5
of this Plan, may be proportionately adjusted by the Administrator to reflect
such increase or decrease, unless the Company provides otherwise under the terms
of such transaction. The terms of any outstanding Award may also be adjusted by
the Administrator as to price, number of shares of Common Stock subject to such
Award and other terms to reflect the foregoing events.
     In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock of the Company, or any stock or other
securities into which such Common Stock shall have been changed, or for which it
shall have been exchanged, whether by reason of a change of control, other
merger, consolidation or otherwise, then the Administrator shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected. In
addition, in the event of such change described in this paragraph, the
Administrator may accelerate the time or times at which any Award may be
exercised and may provide for cancellation of such accelerated Awards that are
not exercised within a time prescribed by the Administrator in its sole
discretion. Notwithstanding anything to the contrary herein, any adjustment to
Options granted pursuant to this Plan intended to qualify as ISOs shall comply
with the requirements, provisions and restrictions of the Code.
     No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the shares
subject to the Award shall be rounded down to the nearest whole share. Notice of
any adjustment shall be given by the Company to each Participant, which shall
have been so adjusted and such adjustment (whether or not notice is given) shall
be effective and binding for all purposes of the Plan.
13. Qualifying Performance-Based Compensation
     (a) General. The Administrator may establish performance criteria and level
of achievement versus such criteria that shall determine the number of shares of
Common Stock to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. In addition, the
Administrator may specify a percentage of an Award that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code, provided that the performance criteria for any portion of an Award
that is intended by the Administrator to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Administrator and specified at the time the Award is granted. The Administrator
shall certify the extent to which any Qualifying Performance Criteria has been
satisfied, and the amount payable as a result thereof, prior to payment,
settlement or vesting of any Award that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.
Notwithstanding satisfaction of any performance goals, the number of shares
issued under or the amount paid under an award may, to the extent specified in
the Award Agreement, be reduced by the Administrator on the basis of such
further considerations as the Administrator in its sole discretion shall
determine.
     (b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Administrator:
(i) cash flow (before or after dividends), (ii) earnings per share (including
earnings before interest, taxes, depreciation and amortization), (iii) stock
price, (iv) return on equity, (v) total stockholder return, (vi) return on
capital (including return on total capital or return on invested capital),
(vii) return on assets or net assets, (viii) market capitalization,
(ix) economic value added, (x) debt leverage (debt to capital), (xi) revenue,
(xii) income or net income, (xiii) operating income, (xiv) operating profit or
net operating profit, (xv) operating margin or profit margin, (xvi) return on
operating revenue, (xvii) cash from operations, (xviii) operating ratio,
(xix) operating revenue, or (xx) customer service. To the extent consistent with
Section 162(m) of the Code, the Administrator may appropriately adjust any
evaluation of performance under a

 



--------------------------------------------------------------------------------



 



Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation,
claims, judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary, unusual or non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
Forms 10-K or 10-Q for the applicable year.
14. Transferability
     Unless the Administrator specifies otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than by will or the laws of descent and distribution, and each
Option or Stock Appreciation Right shall be exercisable only by the Participant
during his or her lifetime.
15. Suspension or Termination of Awards
     Except as otherwise provided by the Administrator, if at any time
(including after a notice of exercise has been delivered or an award has vested)
the Chief Executive Officer or any other person designated by the Administrator
(each such person, an “Authorized Officer”) reasonably believes that a
Participant may have committed an Act of Misconduct as described in this
Section 15, the Authorized Officer, Administrator or Board of Directors may
suspend the Participant’s rights to exercise any Option, to vest in an Award,
and/or to receive payment for or receive shares of Common Stock in settlement of
an Award pending a determination of whether an Act of Misconduct has been
committed.
     If the Administrator or an Authorized Officer determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Subsidiary, breach of fiduciary duty or
deliberate disregard of the Company or Subsidiary rules resulting in loss,
damage or injury to the Company or any Subsidiary, or if a Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary, or
induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “act of
misconduct”), then except as otherwise provided by the Administrator,
(i) neither the Participant nor his or her estate nor transferee shall be
entitled to exercise any Option whatsoever, vest in or have the restrictions on
an Award lapse, or otherwise receive payment of an Award, (ii) the Participant
will forfeit all outstanding Awards and (iii) the Participant may be required,
at the Administrator’s sole discretion, to return and/or repay to the Company
any then unvested shares of Common Stock previously issued under the Plan. In
making such determination, the Administrator or an Authorized Officer shall give
the Participant an opportunity to appear and present evidence on his or her
behalf at a hearing before the Administrator or an opportunity to submit written
comments, documents, information and arguments to be considered by the
Administrator. Any dispute by a Participant or other person as to the
determination of the Administrator shall be resolved pursuant to Section 23 of
the Plan.
16. Compliance with Laws and Regulations
     This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations and to such approvals by any governmental
or regulatory agency as may be required. The Company shall not be required to
register in a Participant’s name or deliver any shares prior to the completion
of any registration or qualification of such shares under any foreign, federal,
state or local law or any ruling or regulation of any government body which the
Administrator shall determine to be necessary or advisable. To the extent the
Company is unable to or the Administrator deems it infeasible to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder, the Company and its Subsidiaries shall be relieved of
any liability with respect to the failure to issue or sell such shares as to
which such requisite authority shall not have been obtained. No Stock Option
shall be exercisable and no shares shall be issued and/or transferable under any
other Award unless a registration statement with respect to the shares
underlying such Stock Option is effective and current or the Company has
determined that such registration is unnecessary.
     In the event an Award is granted to or held by a Participant who is
employed or providing services outside the United States, the Administrator may,
in its sole discretion, modify the provisions of the Plan or of such Award as
they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Administrator
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Company’s obligations with respect to tax equalization for
Participants employed outside their home country.
17. Withholding
     To the extent required by applicable federal, state, local or foreign law,
a Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of shares issued under an ISO, the vesting of or
settlement of deferred units under an Award, an election pursuant to Section
83(b) of the Code or otherwise with respect to an Award. The Company and its
Subsidiaries shall not be required to issue shares of Common Stock, make

 



--------------------------------------------------------------------------------



 



any payment or to recognize the transfer or disposition of shares until such
obligations are satisfied. The Administrator may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of Common Stock
that otherwise would be issued to him or her upon exercise of the Option or the
vesting or settlement of an Award, or by tendering shares previously acquired.
18. Administration of the Plan
     (a) Administrator of the Plan. The Plan shall be administered by the
Administrator who shall be the Compensation Committee of the Board of Directors
or, in the absence of a Compensation Committee, the Board of Directors itself.
Any power of the Administrator may also be exercised by the Board of Directors,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Securities Exchange
Act of 1934 or cause an Award designated as a Performance Award not to qualify
for treatment as performance-based compensation under Code Section 162(m). To
the extent that any permitted action taken by the Board conflicts with action
taken by the Administrator, the Board action shall control. The Compensation
Committee may by resolution authorize one or more officers of the Company to
perform any or all things that the Administrator is authorized and empowered to
do or perform under the Plan, and for all purposes under this Plan, such officer
or officers shall be treated as the Administrator; provided, however, that the
resolution so authorizing such officer or officers shall specify the total
number of Awards (if any) such officer or officers may award pursuant to such
delegated authority, and any such Award shall be subject to the form of Option
agreement theretofore approved by the Compensation Committee. No such officer
shall designate himself or herself or any Nonemployee Director as a recipient of
any Awards granted under authority delegated to such officer. In addition, the
Compensation Committee may delegate any or all aspects of the day-to-day
administration of the Plan to one or more officers or employees of the Company
or any Subsidiary, and/or to one or more agents.
     (b) Powers of Administrator. Subject to the express provisions of this
Plan, the Administrator shall be authorized and empowered to do all things that
it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are
Participants, to which of such Participants, if any, Awards shall be granted
hereunder and the timing of any such Awards, and to grant Awards; (iii) to grant
Awards to Participants and determine the terms and conditions thereof, including
the number of shares subject to Awards and the exercise or purchase price of
such shares and the circumstances under which Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the satisfaction of performance
criteria, the occurrence of certain events (including events which the Board or
the Administrator determine constitute a Change of Control), or other factors;
(iv) to establish and verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; (v) to prescribe and amend the terms of the
agreements or other documents evidencing Awards made under this Plan (which need
not be identical) and the terms of or form of any document or notice required to
be delivered to the Company by Participants under this Plan; (vi) to determine
whether, and the extent to which, adjustments are required pursuant to
Section 12; (vii) to interpret and construe this Plan, any rules and regulations
under this Plan and the terms and conditions of any Award granted hereunder, and
to make exceptions to any such provisions in good faith and for the benefit of
the Company; and (viii) to make all other determinations deemed necessary or
advisable for the administration of this Plan.
     (c) Determinations by the Administrator. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
     (d) Subsidiary Awards. In the case of a grant of an Award to any
Participant employed by a Subsidiary, such grant may, if the Administrator so
directs, be implemented by the Company issuing any subject shares to the
Subsidiary, for such lawful consideration as the Administrator may determine,
upon the condition or understanding that the Subsidiary will transfer the shares
to the Participant in accordance with the terms of the Award specified by the
Administrator pursuant to the provisions of the Plan. Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Subsidiary
and shall be deemed granted on such date as the Administrator shall determine.
19. Amendment of the Plan or Awards
     The Board may amend, alter or discontinue this Plan and the Administrator
may amend, or alter any agreement or other document evidencing an Award made
under this Plan but, except as provided pursuant to the provisions of
Section 12, no such amendment shall, without the approval of the stockholders of
the Company:

  (a)   increase the maximum number of shares for which Awards may be granted
under this Plan;     (b)   reduce the price at which Options may be granted
below the price provided for in Section 6(a);

 



--------------------------------------------------------------------------------



 



  (c)   reduce the exercise price of outstanding Options;     (d)   extend the
term of this Plan;     (e)   change the class of persons eligible to be
Participants;     (f)   otherwise amend the Plan in any manner requiring
stockholder approval by law or under the NASDAQ National Market listing
requirements; or     (g)   increase the individual maximum limits in Sections
5(c) and (d).

     No amendment or alteration to the Plan or an Award or Award Agreement shall
be made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
change of control (as defined in the applicable Award Agreement) that such
amendment or alteration either is required or advisable in order for the
Company, the Plan or the Award to satisfy any law or regulation or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard.
20. No Liability of Company
     The Company and any Subsidiary or affiliate which is in existence or
hereafter comes into existence shall not be liable to a Participant or any other
person as to: (i) the non-issuance or sale of shares of Common Stock as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and (ii) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted hereunder.
21. Non-Exclusivity of Plan
     Neither the adoption of this Plan by the Board of Directors nor the
submission of this Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board of Directors or
the Administrator to adopt such other incentive arrangements as either may deem
desirable, including without limitation, the granting of restricted stock or
stock options otherwise than under this Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.
22. Governing Law
     This Plan and any agreements or other documents hereunder shall be
interpreted and construed in accordance with the laws of the Delaware and
applicable federal law. Any reference in this Plan or in the agreement or other
document evidencing any Awards to a provision of law or to a rule or regulation
shall be deemed to include any successor law, rule or regulation of similar
effect or applicability.
23. Arbitration of Disputes
     In the event a Participant or other holder of an Award or person claiming a
right under an Award or the Plan believes that a decision by the Administrator
with respect to such person or Award was arbitrary or capricious, the person may
request arbitration with respect to such decision. The review by the arbitrator
shall be limited to determining whether the Participant or other Award holder
has proven that the Administrator’s decision was arbitrary or capricious. This
arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision. Participants, Award holders and persons claiming
rights under an Award or the Plan explicitly waive any right to judicial review.
     Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected by those members of the Board of
Directors who are neither members of the Compensation Committee of the Board of
Directors nor employees of the Company or any Subsidiary. If there are no such
members of the Board of Directors, the arbitrator shall be selected by the Board
of Directors. The arbitrator shall be an individual who is an attorney licensed
to practice law in the District of Columbia, Commonwealth of Virginia or State
of Delaware. Such arbitrator shall be neutral within the meaning of the
Commercial Rules of Dispute Resolution of the American Arbitration Association;
provided, however, that the arbitration shall not be administered by the
American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. Each side shall bear its own fees and
expenses, including its own attorney’s fees, and each side shall bear one half
of the arbitrator’s fees and expenses. The decision of the arbitrator on the
issue(s) presented for arbitration shall be final and conclusive and may be
enforced in any court of competent jurisdiction.
24. No Right to Employment, Reelection or Continued Service
     Nothing in this Plan or an Award Agreement shall interfere with or limit in
any way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his or her employment or service for any
specified period of time. Neither an Award nor any benefits arising under this
Plan shall constitute an employment contract with the Company, any Subsidiary
and/or its affiliates, accordingly, subject to Sections 4 and 19, this Plan and
the benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Board of Directors without giving rise to any liability on the
part of the Company, its Subsidiaries and/or its affiliates.

 